

Exhibit 10.14
Mortgage Agreement
Parties:
Jinzhou Halla Electronic Equipment Co., Ltd. (the “Mortgagor”)
Jinzhou Commercial Bank (Linghe Branch) (the “Mortgagee”)
1.  Mortgage Property
 
1.1 Mortgagor agrees to secure the loan with the properties listed in the
appendix.
 
1.2 Mortgagor represents and warrants that it has full authority and power to
dispose the property, clear and free of any encumbrance.
 
2.  Underlying Loan
 
2.1 The loan secured by the mortgage is the revolving loan in a maximum amount
of RMB40,000,000 from September 28, 2005 to September 22, 2008.
 
2.2 At any time during the term of the loan, Mortgagor can request loans from
Mortgagee on conditions that the outstanding balance of the loan does not exceed
RMB40,000,000.
 
3.  Enforceability of the Agreement: this agreement is an independent from the
loan agreement. The invalidity of the loan agreement shall not affect the
enforceability of this agreement
 
4.  Duration of the Mortgage
 
4.1 Duration of the Mortgage is two years, commencing after the Statute of
Limitation regarding the underlying loan runs.
 
5.  Amendment of the Agreement for the Underlying Loan
 
5.1 Mortgagee can adjust the interest rate of the underlying loan according to
the change of the interest rate promulgated by the People’s Bank of China.
 
6.  Possession of the Properties
 
6.1 During the term of mortgage, the Properties shall be under Mortgagor’s
possession. Mortgagor shall be responsible for the maintenance and repairs of
the properties.
 
7.  Insurance for the Properties
 
7.1 Mortgagor shall purchase property insurance for the mortgage properties,
subject to Mortgagee’s approval.
 
 
1

--------------------------------------------------------------------------------

 
 
7.2 Mortgagor shall manifest in the insurance agreement that Mortgagee is
entitled to first priority lien regarding the properties.
 
8.  Damages caused by the third party
 
8.1 Any damages payment incurred by loss caused by a third party shall be
allocated to the account assigned by Mortgagee.
 
9.  Disposition of the Property
 
9.1 Mortgagor shall not dispose the Property during the term of the mortgage
without Mortgagee’s written consent.
 
9.2 Mortgagee can opt for the following regarding the proceeds derived from the
disposition of the properties approved by Mortgagee.
 

i.  
Pay or prepay the loan and accrued interest

 

ii.  
Treat the proceeds as deposit and secure the loan by the deposit certificate

 
10.  Foreclosure
 
10.1 In the event of any of the following, the Mortgagee is entitled to
foreclose the properties
 

i.  
Mortgagor defaults in payment of the unpaid principal or accrued interest when
due.

 

ii.  
Mortgagee unreasonably dispose the properties and cause diminishment of their
value.

 
10.2 Morgagee is entitled to the following remedies
 

i.  
Foreclosure

 

ii.  
Auction sale of the properties

 

iii.  
Initiate a law suit in court

 
11.  Remedies for breaches of contract
 
11.1 Morgagee is entitled to the following at the time of breaches on the part
of Mortgagor
 

i.  
Require the Mortgagor to remedy its breaches

 

ii.  
Require the Mortgagor to provide additional mortgage

 
 
2

--------------------------------------------------------------------------------

 
 

iii.  
Require for damages paid by Mortgagor

 
12.  Record and Remove the Mortgage: Parties shall record the lien within 15
days.
 
 
Jinzhou Halla Electronic Equipment Co., Ltd.
Seal
/s/ Yuncong Ma
/s/ Qingjie Zhao
Seal


Jinzhou Commercial Bank (Linghe Branch)
Seal




Appendix
The List of the Mortgage Property


28th, September, 2005
Mortgagor
Jinzhou Halla electrical equipment Co.Ltd.
Nature of business
Invested by foreigner
Account Number
402016547501018
The phone
3880053
The sums of the loans
10.000.000
The term of the loans
28th,September,2005 to 27th,September,2008
The name of the pledge
unit
amount
address
The value of the property
Record number of the properties
 The land
Square meters
42169
 
3500
000106
 
The house property
Square
meters
9712
 
2525
0007854
 
Square
meters
823.7
 
164
000196908
 
Square
meters
2714.4
 
705
000234108
 
Square
meters
1275
 
255
00181316
                       
total
         

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
Jinzhou Halla electrical equipment Co. Ltd.
/s/ Qingjie Zhao
/s/ Yuncong Ma
 
 
Jinzhou Commercial Bank (Linghe Branch)(Linghe Branch)
Seal
 
 



 
4

--------------------------------------------------------------------------------

 